DETAILED ACTION
This is an allowance of all claims filed on 05/26/2022. Claims 1-20 are pending. Claims 1, 4-8, 10-15 and 18-20 have been amended. After review, claims 1-20 are allowed.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites the following allowable subject matter: “wherein the response queue comprises at least one response entry associated with the group of storage devices in a storage system that has been accessed by the host, wherein the at least one response entry comprises the target response entry,” and “wherein the acquiring of the target response entry is performed without polling the network completion queue and the target network completion queue;”
Closest prior art Gerhard et al. [US 2013/0282969] appears to teach a method comprising a host computing device, a response queue, the response queue responses to the storage device accessed by the host and records information of the failure events.
Miranda et al. [US 2020/0192728] appears to teach alert begins with creation of delivery batch of identifiers via processing rule.
However, the prior arts on record do not appear to teach or fairly suggest response entry associated with the group storage device. Based on the rationale, claim 1 and its dependent claims 2-7 are allowed.
Independent claim 8 recites the same allowable subject matter as claim 1. Therefore, under the same rationale, claim 8 and its dependent claims 9-14 are allowed.
Independent claim 15 recites the same allowable subject matter as claim 1. Therefore, under the same rationale, claim 15 and its dependent claims 16-20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606. The examiner can normally be reached Monday-Friday (8am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUD K KHAN/            Primary Examiner, Art Unit 2132